Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudner (US Patent 4,265,972).
Regarding claim 1, Rudner teaches a yarn comprising a core yarn comprising a plurality of fibers or filaments, each of the plurality of fibers or filaments comprising a core material and a first thermoplastic material forming an unfoamed coating in direct contact with at least partially surrounding the core yarn wherein the first thermoplastic material comprises at least one first thermoplastic polymer including thermoplastic polyurethane  and a thermally-activated chemical blowing agent wherein the chemically blowing agent is present in the first thermoplastic material in an effective amount to foam the unfoamed coating of the first thermoplastic material into a multicellular foam [2:52-61, 10:27-30; 12:46-50 and Fig. 1].
Regarding claims 4-5, the core material comprises a second thermoplastic material including thermoplastic polyester, thermoplastic polyamide, thermoplastic polyolefins and thermoplastic polyethers. 
Regarding claim 10, Rudner teaches the core yarn is twisted multifilament yarn or entangled multifilament yarn.
Regarding claim 11, the first thermoplastic material at least partially surrounding the core yarn has an average thickness in the claimed range as Rudner teaches 5 mils to 0.25”.
Regarding claim 12, the yarn has an average cross-sectional diameter within the claimed range as Rudner teaches the core has a diameter of 5 mil -0.25” and the sheath has a diameter of 5 mil – 0.25”.  
Regarding claim 13, Rudner teaches the core yarn has a cross-sectional diameter and the first thermoplastic material at least partially surrounding the core yarn and is coaxial with the core yarn and has an average thickness at most 10 times larger than the cross-sectional diameter of the core yarn. 
Regarding claim 14, Rudner teaches a method of making a yarn comprising applying a coating of a first thermoplastic material to a core yarn to at least partially surround the core yarn with an unfoamed coating of the first thermoplastic material wherein the first thermoplastic material is in direct contact with the core yarn and wherein the core yarn comprises a plurality of fibers or filaments and each of the plurality of fibers or filaments comprises a core material and the first thermoplastic material comprises thermoplastic polyurethane  and a thermally-activated chemical blowing agent wherein the chemically blowing agent is present in the first thermoplastic material in an effective amount to foam the unfoamed coating of the first thermoplastic material into a multicellular foam [2:52-61, 10:27-30; 12:46-50 and Fig. 1].
Regarding claim 16, Rudner teaches wherein applying the coating of the first thermoplastic material to the core yarn comprises increasing a temperature of the first coating thermoplastic material to the first temperature to form molten thermoplastic material, extruding the molten first thermoplastic material on to the core yarn and decreasing a temperature of the molten first thermoplastic material on the core yarn to a second coating temperature below a softening temperature of the first thermoplastic material to solidify the first thermoplastic material into the unfoamed coating on the core yarn. 
Regarding claim 17, applying the coating comprises pulling the core yarn through the molten first thermoplastic material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-9, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rudner (US Patent 4,265,972).
Regarding claim 3, Rudner is silent regarding the claimed crosslinking agent. However, it is known in the art to use crosslinking agents in order to improve properties as taught by WO 2015/190920. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a crosslinking agent in the first thermoplastic material in order to improve properties and arrive at the claimed invention. 
Regarding claim 6, Rudner is silent regarding the claimed softening temperature difference in the second and first thermoplastic materials. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to maintain the integrity of the second thermoplastic material and ensure the second thermoplastic material does not soften when heat is applied to the first thermoplastic material.
Regarding claims 7-9, Rudner is silent regarding the claimed properties of the core yarn. However, Rudner teaches such similar thermoplastic material is necessarily inherent to the core yarn of Rudner. It is noted Rudner does actually teach breaking strength is important and listed the breaking strength in Table I. 
Regarding claim 15, Rudner is silent regarding the processing temperatures. However, given Rudner teaches foaming after application of the first thermoplastic material and blowing agent, it would have been obvious to one of ordinary skill in the art to apply the first thermoplastic material at a first coating temperature at or above the melting temperature of the first thermoplastic material in order to apply the first thermoplastic material but at least 20 degrees Celsius below the activation temperature of the blowing agent to ensure foaming does not occur during application of the first thermoplastic material. Also it would have been obvious to one of ordinary skill in the art to have the first coating temperature at least 20 degrees Celsius below a softening temperature of the core material in order to ensure the core does not soften.
Regarding claim 18, Rudner teaches a method for foaming a yarn comprising the steps of expanding an unfoamed coating of a yarn into a multicellular foam and teach  foaming can occur  after extrusion of the first thermoplastic material on to the core. It would have been obvious to one of ordinary skill in the art at the time of the invention to increase a temperature of a yarn to a first processing temperature  thereby softening or melting the unfoamed coating, activating the thermally activated chemical blowing agent in the unfoamed coating and expanding the unfoamed coating into a multicellular foam  and to decrease a temperature of the multicellular foam to a second processing temperature at which the multicellular foam adheres to the core yarn and solidifies while retaining its multicellular structure after expanding the coating in order to foam the yarn as is known in the art.  The core yarn a first thermoplastic material forming the unfoamed coating wherein the first thermoplastic material is in direct contact with and at least partially surrounding the core yarn and the core yarn comprises a plurality of fiber or filaments comprising a core material. The first thermoplastic material is at least one first thermoplastic polymer including thermoplastic polyurethane  and a thermally-activated chemical blowing agent wherein the chemically blowing agent is present in the first thermoplastic material in an effective amount to foam the unfoamed coating of the first thermoplastic material into a multicellular foam [2:52-61, 10:27-30; 12:46-50 and Fig. 1]. Rudner is silent regarding the claimed processing temperatures. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the first processing temperature at a temperature at or above the softening temperature of the first thermoplastic material and at or above an activation temperature of the thermally activated blowing agent in order to activate the blowing agent and foam the yarn. 
Regarding claim 19, Rudner is silent regarding the processing temperature and the multicellular foam being crosslinked. However, it would have been obvious to one of ordinary skill in the art to use a crosslinked multicellular foam wherein the first thermoplastic material further comprises a thermally activated crosslinking agent as it is known in the art to use crosslinking agents in order to improve properties as taught by WO 2015/190920. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a crosslinking agent in the first thermoplastic material in order to improve properties and arrive at the claimed invention. It further would have been obvious to use the first processing temperature as a temperature at or above the activation temperature of the thermally activated crosslinking agent for cost-efficiency. 
Regarding claim 20, the core material is a second thermoplastic material. Rudner is silent regarding the processing temperatures. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the first processing temperature at least 20 degrees Celsius below the softening temperature of the second processing temperature in order to maintain the integrity of the second thermoplastic material and ensure the second thermoplastic material does not soften when heat is applied to the first thermoplastic material.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789